DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 and 02/04/2021 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1, 2, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al. (US 2012/0007535) in view of Frisch et al. (Power Module with Additional Low Inductive Current Path, IDS).
Regarding claim 1, Jansson teaches a modular intermediate circuit for a power converter (see figure 6 and par. [0048-0051]) comprises at least two intermediate circuit capacitor modules connected in parallel in a chain (see figure 6: 118-121; and par. [0048] and [0050-0051]), each intermediate circuit capacitor module having a first terminal (see figure 6: 30 and par. [0051]), a second terminal (see figure 6: 31 and par. [0051]), and at least one first intermediate circuit capacitor (see figure 6: 118-121 and par. [0051]) which is electrically connected with the first terminal and the second terminal, wherein: the first terminals of the at least two intermediate circuit capacitor modules each following immediately one after another in the chain (see figure 6: 118-121) are connected in each case through a connection that is connected in parallel thereto (see figure 6), and the second terminals of the at least two intermediate circuit capacitor modules (118-121) each following immediately one after another in the chain (see figure 6: 118-121) are connected in each case through a connection that is connected in parallel thereto (see figure 6).
However, Jansson does not explicitly teach the terminals of the at least two intermediate circuit capacitor modules each following immediately one after another in the chain are connected in each case through a first low-resistance, high-inductance connection and a first high-resistance, low-inductance connection that is connected in parallel thereto.

It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Frisch in to the modular intermediate circuit for a power converter of Jansson in order to providing a low-ohm high-inductance path and a high-ohm low-inductance path, respectively, in an intermediate circuit of a power converter to reduce losses, and with respect to a specific circuit arrangement.
Regarding claim 2, furthermore Jansson discloses the modular intermediate circuit, wherein the at least two intermediate circuit capacitor modules is at least three intermediate circuit capacitor modules that are connected in parallel and in a chain, (see figure 6; modular intermediate loop circuit has four intermediate loop capacitor modules connected in parallel in a chain).
Regarding claim 6, further Frisch discloses the modular intermediate circuit, wherein the modular intermediate circuit is designed for voltages of at least 1 kV across the first terminal of the at least two intermediate circuit capacitor modules and the second terminal of the at least two intermediate circuit capacitor modules, (see page 1 and section 2.1; to achieve the same switching condition in a high power application, e.g. 500A/700V (1200V component rating)).
Regarding claim 12, furthermore Jansson discloses a converter circuit (see abstract; an inverter type motor drive device for feeding three phase AC electric power to an electric motor)  with the modular intermediate circuit (see figures 1 and 6; and par. 
Regarding claim 13, further Frisch discloses the converter circuit, wherein the converter circuit is designed so that an electric current of at least 500 A can flow in an operating state from a DC terminal pair to an AC terminal of a switching device, (see figure 8 and page 1 and section 2.1; to achieve the same switching condition in a high power application, e.g. 500A/700V (1200V component rating)).
Regarding claim 14, furthermore Jansson discloses an energy converter connected with the converter circuit, wherein at least one AC terminal of a switching device is connected with the energy converter, (see figures 1 and 6; and par. [0048], each switch group is connected to one connection point on the DC distribution busbar and one connection point on the AC busbar).
Regarding claim 15, furthermore Jansson discloses a vehicle (see par. [0031], a three-phase electric motor 50, such as an asynchronous motor or a permanent magnet synchronous motor, is powered through three AC (Alternating Current) inputs 32u, 32v, 32w. The motor 50 can be used for any suitable purpose, where one example is to drive a vehicle) comprising an energy converter configured to convert electrical energy into .
3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al. (US 2012/0007535) in view of Frisch et al. (Power Module with Additional Low Inductive Current Path, IDS) and further in view of Yu et al. (CN102522908, IDS).
Regarding claim 7, the combination of Jansson and Frisch teach the modular intermediate circuit according to claim 1, but Jansson and Frisch do not explicitly teach wherein at least one of the at least two intermediate circuit capacitor modules additionally has a second intermediate circuit capacitor that is connected in parallel with the first intermediate circuit capacitor.
Yu teaches at least one of the at least two intermediate circuit capacitor modules additionally has a second intermediate circuit capacitor that is connected in parallel with the first intermediate circuit capacitor, (see figure 2).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yu in to the modular intermediate circuit for a power converter of Jansson and Frisch in order improve the modular intermediate circuit connection.
Allowable Subject Matter
4.	Claims 3-5 and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  claim 3 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein an inductance of the first low-resistance, high-inductance connections and the second low-resistance, high-inductance connections is higher by at least a factor of 2 than an inductance of the first high-resistance, low-inductance connections and the second high-resistance, low-inductance connections.” claim 4 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein a module of the modular intermediate circuit can be described in an equivalent circuit diagram as a quadrupole, the modules being connected as a chain conductor, and the equivalent circuit diagram of the quadrupole being formed by a low-resistance, high-inductance R-L component connected in series with the quadrupole and a high-resistance, low-inductance R-L component connected in parallel therewith, and a C component connected in parallel with the quadrupole, the C component being formed by the intermediate circuit capacitor module; the low-resistance, high-inductance R-L component being formed by the first and the second low-resistance, high-inductance connection; and the high-resistance, low-inductance R-L component being formed by the first and the second high-resistance, low-inductance connections.” claim 5 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein an ohmic resistance of the first high-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836